Citation Nr: 1118297	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-16 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) had active service from April 1966 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied, in relevant part, service connection for a lung disorder, which had been claimed as pneumonia, emphysema, and fungus, status post biopsy with scar tissue.  The Veteran disagreed only with this determination and perfected the appeal.  


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam where he was exposed to herbicides.

2.  The Veteran did not sustain a lung disease or injury during service, and did not experience chronic symptomatology of a lung disorder during service.  

3.  The Veteran did not experience chronic symptoms of a lung disorder since service separation.

4.  The current lung disorder is not related to service. 


CONCLUSION OF LAW

A lung disorder, claimed as pneumonia, emphysema, and fungus, status post biopsy with scar tissue, was not incurred in or aggravated by active service, nor may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 1154(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

a. Duty to Notify.  VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the Veteran's status; 
(2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

A January 2008 VCAA notice substantially satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, the RO informed the Veteran about the information and evidence not of record that was necessary to substantiate his claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Dingess.

Also, the evidence does not show that any notification deficiencies, with respect to either timing or content, have resulted in prejudice.  The record raises no plausible showing of how the notice provided affected the essential fairness of the adjudication.  

b. Duty to Assist.  The Board finds that all necessary assistance has been provided to the Veteran.  The evidence of record indicates that VA acquired the Veteran's service treatment records, VA treatment records, private treatment records, and the underlying medical evidence, from his application seeking disability benefits from the Social Security Administration, to assist the Veteran with his claims.    

The Veteran has not been afforded with a VA examination to determine whether his claimed lung disorder was related to service.  In this regard, the Board notes that in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4)(i).

As will be explained below, the Veteran's service treatment records are negative for any symptomatology related to any lung disorder.  The symptoms of these disorders did not appear until years after service, so there is no credible factual predicate of in-service injury or disease, or even chronic or continuous symptoms, to support any requested nexus opinion.  As well, several of the lung disorders diagnosed were attributed to other causes, for example, COPD and emphysema to the Veteran's smoking.  Under these circumstances, there is no duty to provide a medical examination or obtain a medical opinion.  38 C.F.R. § 3.159(c); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for a Lung Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service.  They are: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R.
§ 3.309(e).  The Board notes additionally that, as a result of amendments to 
38 C.F.R. § 3.309(e), Type-II Diabetes Mellitus was added to the list of diseases for which presumptive service connection can be established, effective July 9, 2001.  See 66 Fed. Reg. 23166, 23169 (May 8, 2001).  Ischemic heart disease, Parkinson's disease, hairy cell leukemia, and other chronic B-cell leukemias are among the diseases listed in 38 C.F.R. § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010) (amending 38 C.F.R. § 3.309(e)).  On October 29, 2010, the VA Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions, including the presumption available for ischemic heart disease, effective October 30, 2010.

A presumption of service connection based on exposure to herbicides is not warranted for any condition for which the Secretary of VA has not specifically determined a presumption of service connection is warranted.  See Notice, 64 Fed. Reg. 59232- 59243 (1999).  Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that, failing to establish presumptive service connection does not preclude Veterans from establishing entitlement to service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's DD Form 214 and personnel records indicate that he served in the Republic of Vietnam for one year (December 1966 to December 1967) and was awarded the VSM with a Bronze Star, in addition to the CIB (Combat Infantryman Badge).  Therefore, the Veteran's exposure to herbicides during service in Vietnam is presumed.

The Veteran alleges that as a result of his service in Vietnam he has incurred the lung disorder, variously diagnosed over the decades, which has rendered him currently unemployed and using an oxygen bottle.  See May 2009 Statement.  

In case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).

However, the provisions of 38 U.S.C.A. § 1154(b) do not provide a substitute for medical nexus evidence, or evidence of current disability, but rather serve only to reduce the evidentiary burden on combat veterans with respect to submission of evidence regarding the incurrence or aggravation of an injury or disease while in service.  Kessel v. West, 13 Vet. App. 9, 16-19 (1999)(en banc).  A veteran must still establish his claim through competent medical evidence showing a current disability and a nexus between that disability and those service events.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996); Clyburn v. West, 12 Vet. App. 296, 303 (1999).

After a review of all the evidence, lay and medical, the Board finds that the Veteran did serve in combat in the Republic of Vietnam, during which he is presumed to have been exposed to herbicides.  However, there must still be evidence of a current disability and a nexus between that disability and the service event of herbicide exposure.  As will be discussed below, this is where his claim for service connection for a lung disorder fails.

The Board finds there were no chronic symptoms of the lungs during service.  The service treatment records are negative for complaints regarding the lungs.  A review of the Veteran's service treatment records finds no complaints or requests for treatment for any aspect of his lungs, to include no complaints of coughing.  The February 1968 Report of Medical History, prepared for separation, include denials of a history of asthma, shortness of breath, pain or pressure in chest, and of chronic cough.  The February 1968 Report of Physical Examination found the Veteran's lung and chest system clinically normal and his chest x-ray study was negative.    

The Board that the Veteran did not experience continuous symptoms of any lung disorder in service or after service.  Private treatment records dated November 1970 are of record and they describe the Veteran seeking treatment for pain in his chest, on the left side.  An x-ray study found a collapsed left lung, which was referred to as a spontaneous pheumothorax.  He had no previous history of having had a pheumothroax.  His past history also included no reference at all to his military service or to his service in Vietnam, though the treatment reports did include that he was a smoker, one pack per day.  

Still treated by the same physician, Dr. Y., the Veteran complained of right sided chest pain in May 1975 and sought treatment.  Another chest x-ray confirmed a right spontaneous pneumothorax.  Again the May 1975 treatment reports have no reference to the Veteran's military service, or presence in Vietnam.  Dr. Y. noted the Veteran also had no history of pneumonia or of lung disease.  See Dr. Y., History and Physical Examination, May 14, 1975.     

In January 1977, the Veteran suffered through a bout of bronchitis as he underwent a thyroidectomy.  As before, there was no reference to his military service or service in Vietnam by his treating private physicians.

Therefore, the Board finds that, considering a collapsed left lung in 1970, nearly two years after service that was diagnosed as spontaneous, which was followed by a right collapsed lung in May 1975, nearly five years later, which was also referred to by the same treating physician as spontaneous, the Veteran did not experience chronic symptoms of a lung disorder post service.  The Board finds great significance in the pronouncement by the Veteran's then private physician, Dr. Y., who plainly knew the history, that these collapsed lungs were spontaneous and that, as of May 1975, he did not have a history of lung disease.  

There are no treatment records dated from the 1980's, though the Social Security Disability benefits application contained records spanning 1992 to 1996.  These records reported only that the Veteran sought treatment for flu-like symptoms in December 1996.  The Veteran has reported to VA clinicians that he experienced several episodes of pneumonia during those years.  See June 2001, VA primary care note.  

In the June 2001 primary care treatment note, the Veteran sought treatment primarily for other disorders, though the clinician noted he continued to smoke a half-pack per day.  The June 2001 chest x-ray study noted the history as a smoker.  That chest x-ray found a mild increase in lung interstitium with chronic bronchovascular markings consistent with chronic bronchitis.  A September 2001 VA rheumatology note referred to his smoking history as half-pack per day for 30 to 40 years.  By December 2001, the Veteran sought treatment for his osteoarthritis and complained about the cold feelings in his hands.  The clinician included the note that he was advised to stop smoking immediately.  See also January 2002, November 2002.    

An August 2003 state disability determination, included as part of the Social Security Disability benefits application, noted the Veteran's pulmonary system was negative for tuberculosis, hemoptysis, or asthma, though he got short of breath with activity.  Included with the final diagnoses was COPD (chronic obstructive pulmonary disorder) with the examiner attributed to smoking.  This report did not contain any reference to the Veteran's military service or service in Vietnam, though it noted he continued to smoke.

A private October 2003 chest x-ray study noted the presence of pneumonia "from an atypical organism."  Another private October 2003 chest x-ray study found extensive infiltrate in segments of the right upper lobe and that both lungs were diffusely hyperextended, consistent with emphysema in a patient with "long-term history of cigarette smoking."  Another October 2003 private treatment report noted the Veteran had stopped smoking upon his admission for inpatient care for his pneumonia.  A November 2003 fiberoptic bronchoscopy, performed by the Veteran's private physician Dr. B., right upper lobe fibrocavitary disease.  Dr. B opined this fibrocavitary disease may be related to the pneumonia surrounding bolus emphysema and/or active tuberculosis, though the Veteran had had a negative TB test.  By January 2004, another treatment reported noted he had both pneumonia and sarcoidosis.  An evaluation by Dr. B dated in January 2004 repeated the Veteran's history of being a half-pack a day smoke for 40 years, though not presently, and having no hemoptysis and no phlegm.  His past medical history included the two spontaneous pheumothorax and three instances of pneumonia, dated as occurring in 1963 (pre-service), 1973, and in 1975.  Dr. B's diagnosis was right upper lobe cavitary infiltrate with progression and question infectious etiology, versus scarring or even bullitis related to emphysema.  As with all of these private reports, there was no reference to the Veteran's service in Vietnam, or history of continuous symptoms since service, or any attributing any of his various lung disorders to his service in Vietnam.

In February 2004, in an infectious disease consultation, the Veteran was noted to have pulmonary histoplasmosis, which the Veteran has referred to throughout his statements as the lung "fungus."  This infectious disease consult noted the Veteran had had the thyroidectomy, the spontaneous collapsed lungs, some question about whether he had COPD, that he lived on a lake, had had minimal tobacco exposure, worked at desk jobs (despite the other VA treatment reports that referred to the Veteran as a meat cutter working in cold rooms), that he never worked at an excavation job, that he did not have birds roost in his home, and that he did not explore caves.  The infectious disease consultant found pulmonary histoplasmosis, which was likely a reactivation prompted by chronic steroid use.  Again, this private consultation made no reference to any military service or service in Vietnam.  

After a review of the evidence, the Board finds there is no diagnosis of any respiratory cancer from any source; therefore, the Veteran is not entitled to a grant of service connection on a presumptive basis based on an exposure to herbicides during service.  See 38 C.F.R. §§ 3.307(a), 3.309.    

Further, on the theory of direct service incurrence, the Board finds that no lung disorder began in service, including that no symptoms of lung disorder were chronic during service, and symptoms of a lung disorder were not continuous after service.  The Veteran's service treatment records contain no reports of complaints or coughing or shortness of breath in service.  The Veteran's final 1968 Report of Physical Examination found his lung and chest clinically normal and his chest x-ray negative.  On the 1968 Report of Medical History, the Veteran denied having or ever having had a chronic cough, shortness of breath, and asthma.  

Post-service, the Veteran experienced two collapsed lungs in the 1970s, which were both years apart, and diagnosed as spontaneous by the same treating physician.  The scattered references to having had pneumonia in the 1970s through the 1990s are not chronic, because chronic disorders are not experienced years, or even decades, apart.

As well, while the Veteran has generally stated that he has endured chronic lung disorders since service, such recent assertions made for compensation purposes are outweighed by his own service separation history, the multiple medical histories given for treatment purposes after service that do not mention symptoms in service or continuous symptoms since service separation, and the absence of complaints or medical treatment for years after service as one additional factor.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Upon a review of the Veteran's statements, the Board finds they stand in such contrast to the objective record, and are inconsistent with the Veteran's own, previously reported histories, that they are not credible and have no probative value.  Specifically, in 1975, as noted above, the Veteran's private physician who treated both collapsed lungs noted by way of that the Veteran did not have a history of lung disease, pheumonia in particular.  As well, the August 2003 state disability determination found the Veteran had COPD because of smoking.  Equally so is the February 2004 infectious disease consultation report, which clearly considered the Veteran's employment history, lifestyle, hobbies, pets, and activities in an effort to determine the etiology of the lung "fungus."  All of these reasoned medical opinions would have been impossible to reach had the Veteran suffered from a lung disorder since service.  

Finally, the Veteran reported to VA on the May 2009 substantive appeal statement that he had to quit his job and has not been able to hold one since, because of the lung fungus.  This assertion stands in direct contrast to the many statements made by the Veteran to VA clinicians during his VA treatment for his multiple joint pain and osteoarthritis (non-service connected) which directly attributed his inability to work to his joint pain and the inability to use his right hand.  See September 2001, VA Rheumatology note; April 2003 VA primary care note; May 2004 Social Security Disability Determination (Osteoarthritis, Disorders of the Back).  The Board finds the Veteran's statements regarding the chronic nature of his lung disorder to have no credibility and to be of no probative value.

Finally, the Veteran's lung disorders, as diagnosed this recent decade, were also not attributed to his service or to his service in Vietnam, in any fashion, by any treating physician.  Instead, in 2003 both COPD and emphysema were attributed by private physicians to the Veteran's years of smoking.  The 2004 finding of pulmonary histoplasmosis was also not attributed to Vietnam service by any treating clinician, but instead the February 2004 infectious disease consultation considered the post-service employment, his living situation, his exposure to animals, and hobbies.  

The only evidence attributing a current lung disorder to service was the Veteran's own statements.  See May 2009 statement, substantive appeal.  Certainly the Veteran is competent to report the symptoms he has experienced with his own senses, and even a current diagnosis as reached by a physician; however, the Veteran is not competent to provide an opinion regarding the relationship between a disorder as complex as a lung disease and his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As well, the record contains the evaluations by both Dr. B., the Veteran's then pulmonary specialist, and the February 2004 infectious disease consultation, and neither clinician reached such a conclusion.

Finally, the Board must comment on the October 2008 VA neurosurgery consultation report.  The Veteran's VA treatment records are replete with references to the pain the Veteran endured in his joints, especially in his (non-service connected) back, hands, and knees.  The October 2008 VA neurosurgery consultation was sought by the Veteran for his low back pain of 10 years duration.  The VA neurosurgeon noted the extent of his symptoms of low back pain and the medications the Veteran took to control the pain.  In the midst of the review of systems, the VA neurosurgeon included this sentence: "Apparently, he has pulmonary fibrosis that he may have acquired in Vietnam."  The surgeon went on to include that the Veteran was a smoker for 30 years, was a butcher, and that the Veteran was not exactly sure how he acquired this pulmonary fibrosis.  The remainder of the consultation report discussed the condition, treatment, and plan for the Veteran's low back.  

This assertion was made by the Veteran to the VA neurosurgeon, who dutifully included it in his report.  That the VA neurosurgeon included this assertion did not mean that he, as a physician, endorsed or in any way agreed with the Veteran's belief that what he called pulmonary fibrosis originated in Vietnam, hence, the neurosurgeon's use of the adverb "apparently."  That this assertion came directly from the Veteran, and was not a conclusion reached by the neurosurgeon himself, was further made evident by the subsequent sentence that the Veteran was not exactly sure how he got the disorder.  This sentence, found tucked within a neurosurgeon's report pertaining to low back pain treatment, and coming months after the Veteran had submitted his claim seeking entitlement to service connection and after he had been informed of the RO's denial of his claim seeking service connection, is not probative, as it is entirely based on a medical opinion the Board has already found that the Veteran is not competent to provide.  That he repeated this assertion to a VA neurosurgeon who included it in his report did not repair that deficiency.  The Board is not bound to accept medical opinions that are based on history supplied by a veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).


For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a lung disorder and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for a lung disorder is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


